Appeals from judgments of the County of Sullivan County, rendered August 19, 1976, convicting defendants upon their pleas of guilty of the crime of criminal possession of stolen property in the third degree. Upon this appeal the defendants contend that there has been a denial of the right to a speedy trial. Under the circumstances it appears that a hearing should be held to determine what, if any, delay is attributable to the prosecution. Decision withheld and matter remitted to the trial court for a hearing. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.